Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 3-12-22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,736,147 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
-Claims 1-20 are allowable because the applicant' s argument is found persuasive and the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:
Independent claim 1.
A method at a user equipment, the method comprising: 
receiving, at the user equipment, a set of reference signals, where each of the set of reference signals is periodically transmitted by a network entity; 
receiving, via a dedicated radio resource control message, information of a plurality of random access channel preambles and a plurality of reference signals from the set of reference signals; detecting at least one reference signal of the plurality of reference signals; 
selecting a reference signal from the detected at least one reference signal; and 
transmitting a random access channel preamble of the plurality of random access channel preambles in a contention-free random access procedure, where the random access channel preamble for transmission is determined based on the selected reference signal.

Independent claim 15.
An apparatus comprising: 
a transceiver that receives a set of reference signals, where each of the set of reference signals is periodically transmitted by a network entity, and receives, via a dedicated radio resource control message, information of a plurality of random access channel preambles and a plurality of reference signals from the set of reference signals; and 
a controller coupled to the transceiver, where the controller detects at least one reference signal of the plurality of reference signals, and selects a reference signal from the detected at least one reference signal, wherein the transceiver transmits a random access channel preamble of the plurality of random access channel preambles in a contention-free random access procedure, where the random access channel preamble for transmission is determined based on the selected reference signal. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agiwal (US 20210219345 A1) discloses a communication method and system for converging a fifth generation (5G) communication system for supporting higher data rates beyond a fourth generation (4G) system with a technology for Internet of things (IoT). The communication method and system may be applied to intelligent services based on the 5G communication technology and the IoT-related technology, such as smart home, smart building, smart city, smart car, connected car, health care, digital education, smart retail, security and safety services. A method for performing a random access procedure in a wireless communication system {Figs.1-2}.

Freda (US 10873975 B2) discloses a wireless transmit/receive unit (WTRU) may initiate a random access. The WTRU may determine whether to select a first random access channel (RACH) procedure or a second RACH procedure for the random access. The first RACH procedure may be a legacy RACH procedure. The second RACH procedure may be an enhanced RACH (eRACH) procedure. The WTRU may determine whether to select the first RACH procedure or the second RACH procedure based at least on a type of uplink data to be transmitted. When the second RACH procedure is selected, the WTRU may determine at least one physical random access channel (PRACH) resource associated with the second RACH procedure. The WTRU may determine a preamble sequence associated with the second RACH procedure. The WTRU may determine a data resource for the uplink data. The WTRU may send a RACH transmission that includes the preamble sequence and the uplink data {Fig.8}.

Islam (US 10813097 B2) discloses a user equipment (UE) can transmit a beam failure recovery request using contention-based physical random access channel (PRACH) resources to supplement and/or replace non-contention-based resources for transmitting the beam failure recovery request. The UE can reduce beam recovery latency by informing its intention for beam failure recovery by transmitting a beam failure recovery request during the random access channel (RACH) procedure. The base station may dedicate a set of RACH resources that can be used for both transmitting regular contention-based RACH messages and beam failure recovery request {Figs.10-14}.

Jung (US 10820225 B2) discloses an indication of a set of semi-statically configured RACH resources can be received via a higher layer signaling. An indication of availability of a RACH resource of at least one RACH resource of the set of semi-statically configured RACH resources can be received via a dynamic physical-layer signaling within a number of slots including a RACH slot. The RACH slot can include the at least one RACH resource of the set of semi-statically configured RACH resources. An available RACH resource in the RACH slot can be determined based on the received indications. A RACH preamble can be transmitted on the available RACH resource in the RACH slot {Claims 1-19}.

Lin (US 20210058947 A1) discloses a method, network node and wireless device for determining a fixed size resource block assignment in random access response, RAR, scheduling of MSG3 transmission based on at least one of bandwidth part size, slot/non-slot transmission and resource allocation type. According to one or more embodiments, a network node is configured to communicate with a wireless device. The network node includes processing circuitry configured to determine a fixed size resource block, RB, assignment for random access response, RAR, scheduling of an uplink transmission based at least in part on at least one of: whether the uplink transmission is one of slot and non-slot transmission, resource allocation type, and optionally indicate the fixed sized RB assignment to the wireless device {Fig.1}.

Ohara (US 10993174 B2) discloses a user apparatus in a radio communication system including a base station and the user apparatus, including: a reception unit configured to receive a plurality of predetermined signals transmitted from the base station using a plurality of beams; and a transmission unit configured to transmit a preamble using a plurality of resources corresponding to the plurality of beams, wherein the reception unit receives, from the base station, system information including information of the plurality of resources corresponding to the plurality of beams, and the transmission unit obtains the information of the plurality of resources from the system information {Figs.1-6}.
Hu (US 20180269939 A1) discloses a method for a user equipment (UE)  that comprises receiving, from a base station (BS), information via a dynamic signaling comprising at least one of a medium access control channel element (MAC CE) or downlink control information (DCI) that includes information for a set of channel state information-reference signal (CSI-RS); identifying CSI-RS resources each of which comprises a set of antenna ports based on the information; and measuring CSI using an aggregation of the CSI-RS resources, wherein an energy per resource element (EPRE) ratio between a CSI-RS and a physical downlink shared channel (PDSCH) is configured in the information to each of the CSI-RS resources comprising the aggregated CSI-RS resources {Figs.10-12}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464